NUMBER 13-20-00024-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG
____________________________________________________________

               IN RE ROBERT LAWRENCE DANE
____________________________________________________________

              On Petition for Writ of Habeas Corpus.
____________________________________________________________

                                   MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Perkes
          Memorandum Opinion by Chief Justice Contreras1

        Relator Robert Lawrence Dane filed a request for leave to file an application for

writ of habeas corpus and an emergency application for habeas corpus relief in the above

cause on January 21, 2020.2 Relator contends that he is illegally incarcerated in Victoria

County, Texas, as the result of a “[f]raudulently filed” claim of stalking, a third-degree



        1 See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions); id. R. 52.8(d)
(“When granting relief, the court must hand down an opinion as in any other case,” but when “denying relief,
the court may hand down an opinion but is not required to do so.”).

        2 This original proceeding was filed on behalf of Robert Lawrence Dane by Samantha Gonzales, a

non-lawyer, pursuant to articles 11.12 and 11.13 of the Texas Code of Criminal Procedure. See TEX. CODE
CRIM. PROC. ANN. art. 11.12 (“Either the party for whose relief the writ is intended, or any person for him,
may present a petition to the proper authority for the purpose of obtaining relief.”); id. art. 11.13 (“The word
applicant, as used in this Chapter, refers to the person for whose relief the writ is asked, though the petition
may be signed and presented by any other person.”).
felony offense, based on a detainer issued by DeWitt County, Texas. See TEX. PENAL

CODE ANN. § 42.072 (stating that a person engages in the offense of stalking by engaging

in certain specified, proscribed conduct). We dismiss this original proceeding for lack of

jurisdiction.

       “Texas courts of appeals only have habeas jurisdiction in situations where a

relator’s restraint of liberty arises from a violation of an order, judgment, or decree

previously made by a court or judge in a civil case.” In re Reece, 341 S.W.3d 360, 364

n.3 (Tex. 2011) (orig. proceeding); see In re Spriggs, 528 S.W.3d 234, 236 (Tex. App.—

Amarillo 2017, orig. proceeding). Thus, courts of appeals do not have original habeas

corpus jurisdiction in criminal matters. See TEX. GOV’T CODE ANN. § 22.221(d); In re

Spriggs, 528 S.W.3d at 236; In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th

Dist.] 2016, orig. proceeding). The Texas Code of Criminal Procedure vests original

jurisdiction to grant a writ of habeas corpus in a criminal case in the Texas Court of

Criminal Appeals, the district courts, the county courts, or a judge in those courts. See

TEX. CODE CRIM. PROC. ANN. art. 11.05; In re Ayers, 515 S.W.3d at 356. Therefore, this

Court is without jurisdiction to consider relator’s application for habeas corpus relief. See

TEX. GOV’T CODE ANN. § 22.221(d); see also In re Jones, No. 01-19-00959-CR, 2019 WL
6905809, at *1 (Tex. App.—Houston [1st Dist.] Dec. 19, 2019, orig. proceeding) (mem.

op. per curiam, not designated for publication); In re Frilot, No. 03-19-00118-CV, 2019
WL 2237889, at *1 (Tex. App.—Austin May 24, 2019, orig. proceeding) (mem. op., not

designated for publication).

       The Court, having examined and fully considered the request for leave to file the

application and the application for writ of habeas corpus, is of the opinion that we lack




                                             2
jurisdiction over the relief sought. Accordingly, we dismiss this original proceeding, and

all relief sought therein, for lack of jurisdiction.

                                                              DORI CONTRERAS
                                                              Chief Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of January, 2020.




                                                 3